ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-357, concluding that as a matter of final discipline DONALD S. ROSANELLI of NEWARK, who was admitted to the bar of this State in 1981, should be should be suspended from practice for a period of six months based on his guilty plea to endangering the welfare of a child, a crime of the fourth degree, in violation of N.J.S.A. 2C:24-4b(5)(b), the criminal proceedings in respect of which have been postponed, pursuant to N.J.S.A. 2C:43-12 and -13 and Rule 3:28 by respondent’s admission into the Pretrial Intervention Program;
And DONALD S. ROSANELLI having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that DONALD S. ROSANELLI is hereby suspended for a period of six months, effective June 22, 2003 and until the further Order of the Court; and it is further
ORDERED that if respondent fails to complete the Pretrial Intervention Program, the disciplinary proceedings before this Court may be reopened; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*276ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.